NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



RICHARD D. COONAN,                           )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D18-309
                                             )
JULIA COONAN,                                )
                                             )
              Appellee.                      )
                                             )

Opinion filed December 7, 2018.

Appeal from the Circuit Court for Pinellas
County; Amy Williams, Judge.

Michael J. Park of Park, Ossian, Barnaky
& Park, P.A., Clearwater, for Appellant.

Jane H. Grossman, St. Petersburg
(withdrew after briefing), for Appellee.

Julia Coonan, pro se.


PER CURIAM.


              Affirmed.



CASANUEVA, KELLY, and LUCAS, JJ., Concur.